UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: November 30, 2010 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance For the period ended November 30, 2010 SE C 30-day SEC 30-day Average annual total returns (%) Cumulative total returns (%) yield (%) yield (%) with maximum sales charge (POP) with maximum sales charge (POP) subsidized unsubsidized 1 as of as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-10 11-30-10 Class A 4.25 5.36 5.42 0.37 4.25 29.83 69.59 4.26 4.23 Class B 3.40 5.22 5.28 0.31 3.40 28.97 67.36 3.71 3.70 Class C 7.40 5.55 5.12 3.69 7.40 30.98 64.84 3.71 3.70 Class I 9.74 6.71 6.35 5.27 9.74 38.36 85.02 4.92 4.86 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-11. The net expenses are as follows: Class A 0.98%, Class B  1.73%, Class C  1.73% and Class I  0.57%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  1.10%, Class B  1.85%, Class C  1.85% and Class I  0.66%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 1 Unsubsidized yields reflect what the yield would have been without the effect of reimbursements and waivers. 2 For certain types of investors as described in the Funds Class I shares prospectus. 3 12-31-91 is the inception date for the Class A shares. The inception date for Class I shares is 7-28-03. The returns prior to this date are those of Class A shares that have been recalculated to apply the fees and expenses of Class I shares. 6 Investment Grade Bond Fund | Semiannual report Period Without With maximum beginning sales charge sales charge Index Class B 2 11-30-00 $16,736 $16,736 $18,156 Class C 2 11-30-00 16,484 16,484 18,156 Class I 11-30-00 18,502 18,502 18,156 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of 11-30-10. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I shares prospectus. 4 12-31-91 is the inception date for the Class A shares. The inception date for Class I shares is 7-28-03. The returns prior to this date are those of Class A shares that have been recalculated to apply the fees and expenses of Class I shares. Semiannual report | Investment Grade Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on June 1, 2010 with the same investment held until November 30, 2010. Account value Ending value Expenses paid during on 6-1-10 on 11-30-10 period ended 11-30-10 1 Class A $1,000.00 $1,050.80 $4.83 Class B 1,000.00 1,046.90 8.67 Class C 1,000.00 1,046.90 8.67 Class I 1,000.00 1,052.70 2.93 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2010, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Investment Grade Bond Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on June 1, 2010, with the same investment held until November 30, 2010. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-10 on 11-30-10 period ended 11-30-10 1 Class A $1,000.00 $1,020.40 $4.76 Class B 1,000.00 1,016.60 8.54 Class C 1,000.00 1,016.60 8.54 Class I 1,000.00 1,022.20 2.89 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.94%, 1.69%, 1.69% and 0.57% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Investment Grade Bond Fund 9 Portfolio summary Portfolio Composition 1 U.S. Government & Agency Obligations 42% Asset-Backed Securities 2% Corporate Bonds 36% Municipal Bonds 1% Collateralized Mortgage Obligations 13% Convertible Bonds 1% U.S. Government Agency Short-Term Investments & Other 2% Collateralized Mortgage Obligations 3% Sector Composition U.S. Government Agency 45% Materials 2% Financials 22% Utilities 2% Mortgage Bonds 13% Telecommunication Services 2% Industrials 4% Consumer Staples 1% Energy 3% Health Care 1% Consumer Discretionary 3% Short-Term Investments & Other 2% Quality Composition U.S. Government & Agency Obligations 45% BB 3% AAA 7% B 1% AA 6% CCC & Below 1% A 12% Short-Term Investments & Other 2% BBB 23% 1 As a percentage of net assets on 11-30-10. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 3 Ratings are from Moodys Investor Services, Inc. If not available, we have used S&P ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. Not Rated securities are those with no ratings available. They may have internal ratings similar to those shown. All are as of 11-30-10 and do not reflect subsequent downgrades, if any. 10 Investment Grade Bond Fund | Semiannual report Funds investments As of 11-30-10 (unaudited) Maturity Rate (%) date Par value Value U.S. Government & Agency Obligations 42.12% (Cost $68,509,846) Treasury Inflation Protected Securities 0.28% Treasury Inflation Protected Securities, Inflation Indexed Note (D) 1.625 01-15-15 $423,269 454,485 U.S. Treasury Bonds 2.91% U.S. Treasury Bonds Bond 3.875 08-15-40 4,800,000 4,596,000 Bond 4.375 05-15-40 185,000 193,123 U.S. Treasury Notes 6.27% U.S. Treasury Notes Note 0.500 11-15-13 1,260,000 1,252,519 Note 1.250 08-31-15 1,620,000 1,610,508 Note 1.250 09-30-15 2,745,000 2,725,269 Note 1.875 06-30-15 725,000 743,068 Note 2.625 11-15-20 4,030,000 3,966,402 Federal Farm Credit Bank 0.61% Federal Farm Credit Bank 3.000 12-22-14 1,000,000 1,001,664 Federal Home Loan Mortgage Corp. 5.44% Federal Home Loan Mortgage Corp. 30 Yr Pass Thru Ctf 4.000 08-01-40 987,493 1,001,089 30 Yr Pass Thru Ctf 4.000 09-01-40 946,191 959,218 30 Yr Pass Thru Ctf 4.000 09-01-40 2,503,614 2,538,085 30 Yr Pass Thru Ctf 6.500 06-01-37 45,000 49,968 30 Yr Pass Thru Ctf 6.500 10-01-37 88,760 98,392 30 Yr Pass Thru Ctf 6.500 11-01-37 166,429 185,164 30 Yr Pass Thru Ctf 6.500 12-01-37 81,505 90,349 30 Yr Pass Thru Ctf 6.500 12-01-37 55,291 61,290 30 Yr Pass Thru Ctf 6.500 02-01-38 34,611 38,496 30 Yr Pass Thru Ctf 6.500 03-01-38 170,139 188,600 30 Yr Pass Thru Ctf 6.500 04-01-38 101,566 112,554 30 Yr Pass Thru Ctf 6.500 04-01-39 1,469,713 1,628,274 30 Yr Pass Thru Ctf 6.500 04-01-39 1,648,666 1,826,533 30 Yr Pass Thru Ctf 6.500 09-01-39 149,740 165,707 Federal National Mortgage Association 23.61% Federal National Mortgage Association 15 Yr Pass Thru Ctf 4.000 01-01-24 541,635 563,142 15 Yr Pass Thru Ctf 4.000 07-01-24 2,910,418 3,025,982 15 Yr Pass Thru Ctf 4.000 07-01-24 2,646,358 2,751,436 30 Yr Pass Thru Cft (P) 4.859 12-01-38 257,898 270,921 30 Yr Pass Thru Cft 5.000 11-01-33 1,419,461 1,508,262 30 Yr Pass Thru Ctf 4.000 10-01-40 3,823,090 3,889,765 See notes to financial statements Semiannual report | Investment Grade Bond Fund 11 Maturity Rate (%) date Par value Value Federal National Mortgage Association 30 Yr Pass Thru Ctf 4.000 10-01-40 $1,643,243 $1,669,334 30 Yr Pass Thru Ctf 5.000 09-01-40 4,652,793 4,926,423 30 Yr Pass Thru Ctf (P) 5.395 11-01-38 891,354 939,842 30 Yr Pass Thru Ctf 5.500 09-01-34 2,901,335 3,130,614 30 Yr Pass Thru Ctf 5.500 02-01-36 3,384,735 3,652,214 30 Yr Pass Thru Ctf 5.500 12-01-36 5,683,855 6,111,713 30 Yr Pass Thru Ctf (P) 5.850 03-01-14 1,265 1,333 30 Yr Pass Thru Ctf (P) 5.850 06-01-14 7,216 7,609 30 Yr Pass Thru Ctf 6.500 09-01-36 418,862 467,307 30 Yr Pass Thru Ctf 6.500 09-01-37 593,538 662,928 30 Yr Pass Thru Ctf 6.500 01-01-39 3,629,558 4,056,154 30 Yr Pass Thru Ctf 6.500 06-01-39 1,037,486 1,161,695 Government National Mortgage Association 3.00% Government National Mortgage Association 15 Yr Pass Thru Ctf 7.500 04-15-13 6,354 6,373 30 Yr Pass Thru Ctf 4.500 02-15-39 2,021,631 2,124,846 30 Yr Pass Thru Ctf 4.500 03-15-39 941,386 989,448 30 Yr Pass Thru Ctf 4.500 03-15-39 1,260,416 1,324,767 30 Yr Pass Thru Ctf 4.500 04-15-39 456,780 480,101 Corporate Bonds 35.75% (Cost $54,249,481) Consumer Discretionary 2.52% Auto Components 0.15% BorgWarner, Inc. 5.750 11-01-16 $230,000 253,463 Auto Manufacturers 0.23% Volvo Treasury AB (S) 5.950 04-01-15 350,000 387,459 Hotels, Restaurants & Leisure 0.19% Seminole Indian Tribe of Florida (S) 6.535 10-01-20 315,000 308,952 Household Durables 0.16% Whirlpool Corp. 8.600 05-01-14 225,000 264,388 Internet & Catalog Retail 0.21% Expedia, Inc. (S) 5.950 08-15-20 335,000 339,188 Media 1.46% CBS Corp. 5.900 10-15-40 165,000 156,785 DirecTV Holdings LLC 7.625 05-15-16 145,000 161,675 DirecTV Holdings LLC 6.350 03-15-40 165,000 171,178 Grupo Televisa SA 6.625 01-15-40 205,000 226,396 News America Holdings, Inc. 9.500 07-15-24 600,000 831,946 Time Warner Cable, Inc. 6.750 07-01-18 330,000 391,416 United Business Media, Ltd. (S) 5.750 11-03-20 180,000 179,184 Viacom, Inc. 7.875 07-30-30 240,000 279,546 Specialty Retail 0.12% AutoZone, Inc. 4.000 11-15-20 200,000 192,237 Consumer Staples 1.49% Beverages 0.04% PepsiCo, Inc. 7.900 11-01-18 49,000 64,739 12 Investment Grade Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Food & Staples Retailing 0.27% CVS Caremark Corp. (6.302% to 6-1-12, then 3 month LIBOR + 2.065%) 6.302 06-01-37 $460,000 $436,425 Food Products 0.63% Bunge Ltd. Finance Corp. 8.500 06-15-19 205,000 244,852 Bunge Ltd. Finance Corp. 5.350 04-15-14 310,000 329,962 Corn Products International, Inc. 4.625 11-01-20 120,000 123,789 Grupo Bimbo SAB de CV (S) 4.875 06-30-20 330,000 340,048 Tobacco 0.55% Lorillard Tobacco Company 6.875 05-01-20 370,000 392,724 Philip Morris International, Inc. 5.650 05-16-18 440,000 513,994 Energy 3.05% Gas Utilities 0.22% DCP Midstream LLC (S) 9.750 03-15-19 275,000 360,261 Oil, Gas & Consumable Fuels 2.83% Anadarko Petroleum Corp. 6.375 09-15-17 330,000 356,341 Anadarko Petroleum Corp. 5.950 09-15-16 215,000 229,396 Energy Transfer Partners LP 9.700 03-15-19 215,000 280,181 Energy Transfer Partners LP 8.500 04-15-14 230,000 271,001 Enterprise Products Operating LLC 6.650 04-15-18 565,000 662,681 Enterprise Products Operating LLC 6.500 01-31-19 475,000 550,128 Kinder Morgan Energy Partners LP 7.750 03-15-32 115,000 134,682 Motiva Enterprises LLC (S) 6.850 01-15-40 165,000 192,320 NuStar Logistics LP 7.650 04-15-18 220,000 264,344 NuStar Logistics LP 4.800 09-01-20 150,000 149,869 Spectra Energy Capital LLC 6.200 04-15-18 185,000 211,529 Transcanada Pipelines, Ltd., ADR (6.350% to 5-15-17, then 3 month LIBOR + 2.210%) 6.350 05-15-67 230,000 227,091 Williams Partners LP 7.250 02-01-17 600,000 715,985 Woodside Finance, Ltd. (S) 4.500 11-10-14 385,000 411,361 Financials 19.83% Capital Markets 2.12% Credit Suisse New York 5.300 08-13-19 260,000 278,502 Credit Suisse New York 4.375 08-05-20 390,000 385,958 Jefferies Group, Inc. 8.500 07-15-19 105,000 122,143 Jefferies Group, Inc. 6.875 04-15-21 530,000 565,098 Macquarie Group, Ltd. (S) 7.300 08-01-14 170,000 189,801 Macquarie Group, Ltd. (S) 6.000 01-14-20 225,000 230,694 Morgan Stanley 7.300 05-13-19 315,000 353,648 Northern Trust Corp. 6.500 08-15-18 185,000 222,601 The Goldman Sachs Group, Inc. 6.750 10-01-37 555,000 555,614 The Goldman Sachs Group, Inc. 6.150 04-01-18 520,000 569,141 Commercial Banks 2.85% Barclays Bank PLC 5.140 10-14-20 205,000 188,274 BPCE SA (12.500% to 9-30-19, then 3 month LIBOR + 12.980%) 12.500  (Q) 157,000 180,603 Chuo Mitsui Trust & Banking Company, Ltd. (5.506% to 4-15-15, then 3 month LIBOR + 2.490%) 5.506  (Q) 370,000 367,888 See notes to financial statements Semiannual report | Investment Grade Bond Fund 13 Maturity Rate (%) date Par value Value Commercial Banks (continued) Commonwealth Bank of Australia (S) 5.000 03-19-20 $320,000 $341,798 ICICI Bank, Ltd. (S) 5.750 11-16-20 305,000 302,260 National City Bank (P) 0.673 06-07-17 400,000 359,987 Regions Financial Corp. 7.750 11-10-14 290,000 282,750 Regions Financial Corp. (P) 0.459 06-26-12 170,000 153,241 Santander Issuances SA (6.500% to 11-15-14, then 3 month LIBOR + 3.920%) (S) 6.500 08-11-19 300,000 317,174 Silicon Valley Bank 6.050 06-01-17 295,000 307,995 State Bank of India/London (S) 4.500 07-27-15 230,000 238,418 The Royal Bank of Scotland Group PLC 4.875 03-16-15 200,000 206,691 Wachovia Bank NA 6.600 01-15-38 445,000 484,771 Wachovia Bank NA 5.850 02-01-37 235,000 232,388 Wells Fargo Bank NA 5.750 05-16-16 300,000 334,325 Westpac Banking Corp. 4.875 11-19-19 360,000 385,201 Consumer Finance 0.96% American Express Company 7.000 03-19-18 385,000 455,933 Capital One Financial Corp. 6.150 09-01-16 415,000 455,694 Discover Bank 7.000 04-15-20 180,000 195,306 Discover Financial Services 10.250 07-15-19 375,000 470,265 Diversified Financial Services 6.84% American Honda Finance Corp. (S) 7.625 10-01-18 415,000 525,970 Bank of America Corp. 6.500 08-01-16 200,000 217,165 Bank of America Corp. 6.000 10-15-36 250,000 233,831 Bank of America Corp. 5.650 05-01-18 400,000 409,881 Beaver Valley Funding 9.000 06-01-17 708,000 779,416 Citigroup, Inc. 6.375 08-12-14 510,000 564,832 Citigroup, Inc. 6.125 11-21-17 450,000 490,803 Citigroup, Inc. 5.850 12-11-34 215,000 203,608 Crown Castle Towers LLC (S) 6.113 01-15-20 250,000 268,243 Crown Castle Towers LLC (S) 4.883 08-15-20 530,000 524,836 ERAC USA Finance Company (S) 6.375 10-15-17 220,000 251,234 General Electric Capital Corp. 6.000 08-07-19 245,000 270,382 General Electric Capital Corp. 5.625 05-01-18 510,000 555,596 General Electric Capital Corp. (P) 0.766 08-15-36 360,000 268,890 GTP Towers Issuer LLC (S) 4.436 02-15-15 305,000 322,340 Harley-Davidson Funding Corp. (S) 6.800 06-15-18 170,000 184,896 Harley-Davidson Funding Corp. (S) 5.750 12-15-14 165,000 175,870 Hyundai Capital Services, Inc. (S) 6.000 05-05-15 270,000 298,402 International Lease Finance Corp. (S) 7.125 09-01-18 220,000 232,650 JPMorgan Chase & Company 6.000 01-15-18 510,000 574,550 JPMorgan Chase & Company 3.700 01-20-15 400,000 416,777 JPMorgan Chase & Company, Series 1 (7.900% to 4-30-18, then 3 month LIBOR + 3.470%) 7.900  (Q) 390,000 414,921 Merrill Lynch & Company, Inc. 7.750 05-14-38 555,000 586,136 Merrill Lynch & Company, Inc. 6.875 04-25-18 510,000 559,875 Rabobank Nederland NV (11.000% to 6-30-19, then 3 month LIBOR + 10.868%) 11.000  (Q) 904,000 1,177,460 14 Investment Grade Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Diversified Financial Services (continued) The Bear Stearns Companies LLC 7.250 02-01-18 $435,000 $519,295 USB Realty Corp. (6.091% to 1-15-12, then 3 month LIBOR + 1.147%) 6.091  (Q) 300,000 217,500 Insurance 3.85% Aflac, Inc. 8.500 05-15-19 250,000 314,347 Aflac, Inc. 6.900 12-17-39 145,000 154,477 AXA SA (6.379% to 12-13-36, then 3 month LIBOR + 2.256%) 6.379  (Q) 155,000 142,600 CNA Financial Corp. 7.350 11-15-19 240,000 268,411 CNA Financial Corp. 6.500 08-15-16 230,000 250,102 Hartford Financial Services Group, Inc. 6.625 03-30-40 135,000 133,862 Hartford Financial Services Group, Inc. 6.300 03-15-18 280,000 302,057 Liberty Mutual Group, Inc. (S) 7.500 08-15-36 520,000 512,922 Lincoln National Corp. 8.750 07-01-19 220,000 276,831 Lincoln National Corp. 7.000 06-15-40 100,000 106,939 Lincoln National Corp. (6.050% to 4-20-17, then 3 month LIBOR + 2.040%) 6.050 04-20-67 325,000 299,813 Massachusetts Mutual Life Insurance Company (S) 8.875 06-01-39 135,000 180,307 MetLife, Inc. 10.750 08-01-39 100,000 134,750 MetLife, Inc. 6.750 06-01-16 220,000 258,076 MetLife, Inc. 5.875 02-06-41 121,875 124,997 New York Life Insurance Company (S) 6.750 11-15-39 360,000 426,689 Prudential Financial, Inc. 7.375 06-15-19 130,000 155,760 Prudential Financial, Inc. 6.200 11-15-40 235,000 239,842 QBE Insurance Group, Ltd. (S) 9.750 03-14-14 238,000 283,977 Teachers Insurance & Annuity Association of America (S) 6.850 12-16-39 385,000 446,255 Unum Group 7.125 09-30-16 275,000 313,630 UnumProvident Finance Company PLC (S) 6.850 11-15-15 380,000 422,495 W.R. Berkley Corp. 5.600 05-15-15 230,000 246,153 Willis North America, Inc. 7.000 09-29-19 305,000 328,440 Real Estate Investment Trusts 3.21% AMB Property LP 6.625 12-01-19 310,000 348,279 Biomed Realty LP (S) 6.125 04-15-20 80,000 86,319 Brandywine Operating Partnership LP 7.500 05-15-15 220,000 245,531 Dexus Property Group (S) 7.125 10-15-14 310,000 348,312 Duke Realty LP 8.250 08-15-19 195,000 233,726 Duke Realty LP 6.750 03-15-20 305,000 338,302 HCP, Inc. 6.300 09-15-16 215,000 237,052 Health Care REIT, Inc. 6.200 06-01-16 245,000 276,419 Health Care REIT, Inc. 4.950 01-15-21 260,000 254,491 Healthcare Realty Trust, Inc. 6.500 01-17-17 345,000 375,826 HRPT Properties Trust 6.650 01-15-18 280,000 299,711 Mack-Cali Realty LP 7.750 08-15-19 230,000 274,335 ProLogis 6.625 05-15-18 515,000 555,890 Simon Property Group LP 10.350 04-01-19 230,000 321,000 Simon Property Group LP 4.375 03-01-21 405,000 413,870 See notes to financial statements Semiannual report | Investment Grade Bond Fund 15 Maturity Rate (%) date Par value Value Real Estate Investment Trusts (continued) Vornado Realty Trust 4.250 04-01-15 $440,000 $453,247 WEA Finance LLC/WT Finance Australia Property, Ltd. (S) 6.750 09-02-19 185,000 213,218 Health Care 0.92% Health Care Equipment & Supplies 0.22% Hospira, Inc. 6.050 03-30-17 320,000 366,598 Health Care Providers & Services 0.42% Medco Health Solutions, Inc. 7.125 03-15-18 385,000 468,132 Medco Health Solutions, Inc. 4.125 09-15-20 125,000 125,043 WellPoint, Inc. 5.800 08-15-40 95,000 96,754 Pharmaceuticals 0.28% Schering-Plough Corp. 6.000 09-15-17 385,000 460,877 Industrials 2.64% Aerospace & Defense 0.16% Embraer Overseas, Ltd. 6.375 01-15-20 240,000 258,000 Airlines 1.04% Continental Airlines, Inc. 6.648 09-15-17 106,464 111,787 Continental Airlines, Inc. 6.545 02-02-19 68,845 72,459 Continental Airlines, Inc. 5.983 04-19-22 318,325 342,995 Delta Air Lines, Inc. 6.821 08-10-22 414,405 446,521 Delta Air Lines, Inc. 6.200 07-02-18 160,000 172,000 Northwest Airlines, Inc. 7.027 11-01-19 199,798 211,786 Northwest Airlines, Inc. 6.264 11-20-21 348,073 358,515 Building Materials 0.36% Voto-Votorantim Overseas Trading Operations NV (S) 6.625 09-25-19 285,000 298,538 Voto-Votorantim, Ltd. (S) 6.750 04-05-21 285,000 300,675 Industrial Conglomerates 0.40% Hutchison Whampoa International, Ltd. (S) 5.750 09-11-19 265,000 287,769 Textron, Inc. 5.600 12-01-17 340,000 363,193 Road & Rail 0.20% Burlington Northern Santa Fe Corp. 5.750 03-15-18 285,000 327,220 Trading Companies & Distributors 0.26% GATX Corp. 8.750 05-15-14 365,000 429,009 Transportation Infrastructure 0.22% Asciano Finance, Ltd. (S) 4.625 09-23-20 375,000 363,896 Information Technology 0.17% Electronic Equipment, Instruments & Components 0.17% Fiserv, Inc. 6.800 11-20-17 245,000 278,522 Materials 2.03% Chemicals 0.14% Incitec Pivot Finance LLC (S) 6.000 12-10-19 215,000 224,112 16 Investment Grade Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Metals & Mining 1.42% Allegheny Technologies, Inc. 9.375 06-01-19 $185,000 $219,168 ArcelorMittal 9.850 06-01-19 240,000 303,547 Commercial Metals Company 7.350 08-15-18 110,000 115,890 Gerdau Trade, Inc. (S) 5.750 01-30-21 240,000 241,488 Rio Tinto Alcan, Inc. 6.125 12-15-33 285,000 313,240 Teck Resources, Ltd. 10.750 05-15-19 695,000 903,500 Vale Overseas, Ltd. 6.875 11-10-39 220,000 243,928 Paper & Forest Products 0.47% International Paper Company 9.375 05-15-19 255,000 332,552 International Paper Company 7.950 06-15-18 360,000 436,195 Telecommunication Services 1.17% Diversified Telecommunication Services 0.82% BellSouth Corp. 6.550 06-15-34 250,000 269,724 BellSouth Corp. 6.300 12-15-15 302,969 329,425 Telecom Italia Capital SA 6.175 06-18-14 690,000 746,997 Wireless Telecommunication Services 0.35% America Movil SAB de CV 5.000 03-30-20 255,000 271,402 SBA Tower Trust (S) 5.101 04-15-17 280,000 298,012 Utilities 1.93% Electric Utilities 1.71% Allegheny Energy Supply Company LLC (S) 5.750 10-15-19 305,000 315,460 Aquila, Inc. 11.875 07-01-12 320,000 365,785 Commonwealth Edison Company 5.800 03-15-18 330,000 381,619 FirstEnergy Solutions Corp. 4.800 02-15-15 270,000 288,857 FPL Energy National Wind LLC (S) 5.608 03-10-24 175,666 180,873 Israel Electric Corp., Ltd. (S) 7.250 01-15-19 200,000 221,684 ITC Holdings Corp. (S) 5.875 09-30-16 115,000 128,849 ITC Holdings Corp. (S) 5.500 01-15-20 285,000 309,212 PNPP II Funding Corp. 9.120 05-30-16 129,000 138,586 Teco Finance, Inc. 6.572 11-01-17 200,000 232,619 Waterford 3 Funding Corp. 8.090 01-02-17 244,762 248,289 Multi-Utilities 0.22% Integrys Energy Group, Inc. (P) 6.110 12-01-66 375,000 363,750 Convertible Bonds 0.53% (Cost $375,000) Industrials 0.53% Machinery 0.53% Ingersoll-Rand Company, Ltd. 4.500 04-15-12 $375,000 871,875 Municipal Bonds 0.93% (Cost $1,646,376) California 0.09% State of California 7.600 11-01-40 $145,000 149,708 Texas 0.84% University of Texas 4.794 08-15-46 1,500,000 1,375,665 See notes to financial statements Semiannual report | Investment Grade Bond Fund 17 Maturity Rate (%) date Par value Value Capital Preferred Securities 0.57% (Cost $898,810) Financials 0.57% Capital Markets 0.57% Allfirst Preferred Capital Trust (P) 1.789 07-15-29 $205,000 157,505 State Street Capital Trust III (8.250% to 3-15-11, then 3 month LIBOR + 4.990%) 8.250  (Q) 335,000 338,913 State Street Capital Trust IV (P) 1.292 06-15-37 595,000 442,656 Collateralized Mortgage Obligations 15.28% (Cost $28,355,720) Collateralized Mortgage Obligations 12.59% American Tower Trust Series 2007-1A, Class C 5.615 04-15-37 $450,000 479,922 Series 2007-1A, Class D (S) 5.957 04-15-37 420,000 448,402 Banc of America Commercial Mortgage, Inc. Series 2005-4, Class A5A 4.933 07-10-45 1,500,000 1,582,384 Series 2006-3, Class A4 (P) 5.889 07-10-44 825,000 880,872 Banc of America Funding Corp., Series 2006-B, Class 6A1 (P) 5.805 03-20-36 395,562 287,741 Bear Stearns Commercial Mortgage Securities, Inc., Series 2006-PW14, Class D (S) 5.412 12-11-38 320,000 83,225 Bear Stearns Mortgage Funding Trust, Series 2006-AR1, Class 2A1 (P) 0.473 08-25-36 200,689 126,686 Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class C (P) 5.396 07-15-44 185,000 145,206 Commercial Mortgage Pass Through Certificates, Series 2007-C9, Class A4 (P) 6.009 12-10-49 820,000 881,415 Countrywide Alternative Loan Trust, Series 2006-OA12, Class X IO 2.809 09-20-46 6,740,836 275,671 First Horizon Alternative Mortgage Securities Series 2006-RE1, Class A1 5.500 05-25-35 2,136 1,825 Series 2004-AA5, Class B1 (P) 2.384 12-25-34 756,721 93,584 Greenwich Capital Commercial Funding Corp. Series 2007-GG9, Class C (P) 5.554 03-10-39 230,000 120,811 Series 2007-GG9, Class F (P) 5.633 03-10-39 130,000 49,466 Series 2007-GG9, Class A4 5.444 03-10-39 735,000 768,550 GSR Mortgage Loan Trust Series 2005-AR6, Class 3A1 (P) 2.882 09-25-35 551,241 504,937 Series 2004-9, Class B1 (P) 3.593 08-25-34 300,687 117,614 Series 2006-AR1, Class 3A1 (P) 5.143 01-25-36 650,905 570,614 Harborview Mortgage Loan Trust Series 2005-11, Class X IO 2.285 08-19-45 2,118,374 79,791 Series 2005-2, Class X IO 2.299 05-19-35 10,544,090 439,616 Series 2005-8, Class 1X IO 2.334 09-19-35 2,710,139 105,153 Series 2006-SB1, Class A1A (P) 1.192 12-19-36 349,239 184,735 18 Investment Grade Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value IndyMac Index Mortgage Loan Trust Series 2004-AR13, Class B1 5.296 01-25-35 $207,416 $17,979 Series 2005-AR18, Class 1X IO 1.841 10-25-36 5,480,875 185,254 Series 2005-AR18, Class 2X IO 1.876 10-25-36 7,295,399 227,616 Series 2005-AR5, Class B1 (P) 2.780 05-25-35 279,152 6,759 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2006-LDP7, Class AM (P) 6.062 04-15-45 515,000 522,712 Series 2007-CB18, Class A4 5.440 06-12-47 725,000 761,653 Series 2005-LDP3, Class A4B (P) 4.996 08-15-42 1,000,000 1,028,705 Series 2005-LDP4, Class B (P) 5.129 10-15-42 1,000,000 841,363 JPMorgan Mortgage Trust Series 2006-A7, Class 2A5 (P) 5.695 01-25-37 383,289 43,426 Series 2005-S2, Class 2A16 6.500 09-25-35 318,576 300,575 LBUBS Commercial Mortgage Trust Series 2006-C6, Class AM 5.413 09-15-39 765,000 770,570 Series 2006-C4, Class A4 (P) 6.078 06-15-38 620,000 673,779 Series 2007-C2, Class A3 5.430 02-15-40 770,000 800,090 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-2, Class A4 (P) 6.103 06-12-46 735,000 811,469 MLCC Mortgage Investors, Inc. Series 2006-3, Class 2A1 (P) 6.062 10-25-36 612,378 575,801 Series 2007-3, Class M1 (P) 5.554 09-25-37 166,640 71,677 Series 2007-3, Class M2 (P) 5.554 09-25-37 64,093 26,415 Series 2007-3, Class M3 (P) 5.554 09-25-37 42,729 16,183 Morgan Stanley Capital I Series 2007-IQ13, Class A4 5.364 03-15-44 730,000 756,866 Series 2008-HQ8, Class AM (P) 5.610 03-12-44 705,000 715,647 Provident Funding Mortgage Loan Trust, Series 2005-1, Class B1 (P) 2.940 05-25-35 201,566 47,843 Structured Asset Securities Corp., Series 2003-6A, Class B1 (P) 2.954 03-25-33 251,904 176,070 Thornburg Mortgage Securities Trust, Series 2004-1, Class II2A (P) 2.114 03-25-44 592,512 553,414 WaMu Mortgage Pass Through Certificates Series 2005-AR8, Class X IO 1.763 07-25-45 10,681,321 493,209 Series 2005-AR1, Class X IO 1.640 01-25-45 12,665,658 492,977 Series 2005-AR12, Class 1A2 (P) 2.722 10-25-35 242,569 236,050 Series 2005-AR19, Class B1 (P) 0.953 12-25-45 289,578 34,823 Series 2005-AR4, Class B1 (P) 2.711 04-25-35 942,464 200,228 Series 2006-AR4, Class 1A1B (P) 1.282 05-25-46 297,571 182,720 Series 2005-AR13, Class B1 (P) 0.853 10-25-45 499,023 76,375 Series 2005-AR6, Class B1 (P) 0.853 04-25-45 560,250 87,145 Washington Mutual Alternative Mortgage Pass Through Certificates, Series 2005-6, Class 1CB 6.500 08-25-35 219,432 163,573 Wells Fargo Mortgage Backed Securities Trust Series 2005-AR5, Class 1A1 (P) 5.094 04-25-35 457,351 450,550 Series 2006-AR15, Class A3 (P) 5.433 10-25-36 383,630 108,247 U.S. Government Agency 2.69% Federal Home Loan Mortgage Corp. Series 3581, Class IO 6.000 10-15-39 506,105 94,403 Series 3623, Class LI IO 4.500 01-15-25 515,227 53,626 Series 3630, Class BI IO 4.000 05-15-27 322,546 29,671 See notes to financial statements Semiannual report | Investment Grade Bond Fund 19 Maturity Rate (%) date Par value Value Federal National Mortgage Association Series 2009-109, Class IW IO 4.500 04-25-38 $767,961 $95,437 Series 2009-50, Class GI IO 5.000 05-25-39 1,216,131 202,704 Series 2009-78, Class IB IO 5.000 06-25-39 1,762,019 242,315 Series 2010-14, Class AI IO 4.000 08-25-27 958,261 95,264 Series 2010-3, Class LI IO 5.000 02-25-25 6,732,071 848,472 Federal National Mortgage Association Series 2010-36, Class BI IO 4.000 03-25-28 971,630 102,141 Series 2010-72, Class CA 4.500 01-25-28 1,595,741 1,694,182 Series 398, Class C3 IO 4.500 05-25-39 1,014,520 158,747 Series 401, Class C2 IO 4.500 06-25-39 696,105 108,824 Series 402, Class 3 IO 4.000 11-25-39 724,341 127,822 Series 402, Class 4 IO 4.000 10-25-39 1,282,719 237,834 Series 402, Class 7 IO 4.500 11-25-39 1,244,974 204,986 Government National Mortgage Association, Series 2010-78, Class AI IO 4.500 04-20-39 1,300,127 130,419 Asset Backed Securities 2.41% (Cost $3,926,224) Asset Backed Securities 2.41% Aegis Asset Backed Securities Trust, Series 2004-3, Class A1 (P) 0.613 09-25-34 $277,339 255,079 Asset Backed Funding Certificates, Series 2005-HE1, Class M1 (P) 0.673 03-25-35 297,046 264,635 Bayview Financial Acquisition Trust, Series 2006-A, Class 2A3 (P) 0.605 02-28-41 303,716 250,958 Bravo Mortgage Asset Trust, Series 2006-1A, Class A2 (P)(S) 0.493 07-25-36 429,119 370,408 Carrington Mortgage Loan Trust, Series 2006-NC4, Class A5 (P) 0.313 10-25-36 121,767 95,795 Dominos Pizza Master Issuer LLC Series 2007-1, Class A2 (S) 5.261 04-25-37 500,000 512,500 Hertz Vehicle Financing LLC, Series 2009-2A, Class A2 (S) 5.290 03-25-16 485,000 531,018 New Century Home Equity Loan Trust, Series 2005-1, Class M1 (P) 0.703 03-25-35 240,000 206,716 Novastar Home Equity Loan, Series 2004-4, Class M3 (P) 1.333 03-25-35 480,000 443,242 Park Place Securities, Inc., Series 2005-WCH1, Class M2 (P) 0.773 01-25-36 285,000 251,027 Renaissance Home Equity Loan Trust Series 2005-2, Class AF3 4.499 08-25-35 98,992 96,564 Series 2005-2, Class AF4 4.934 08-25-35 420,000 364,430 Residential Asset Securities Corp., Series 2005-KS4, Class M1 (P) 0.663 05-25-35 345,000 324,076 Shares Value Preferred Securities 0.32% (Cost $483,925) Energy 0.12% Oil, Gas & Consumable Fuels 0.12% Apache Corp., Series D, 6.000% 3,291 199,599 20 Investment Grade Bond Fund | Semiannual report See notes to financial statements Shares Value Financials 0.20% Diversified Financial Services 0.20% Bank of America Corp., Series MER, 8.625% 12,775 320,269 Maturity Yield (%) * date Par value Value Short-Term Investments 1.16% (Cost $1,900,000) Federal Home Loan Bank Discount Notes 0.071 12-01-10 $1,900,000 1,900,000 Total investments (Cost $160,345,382)  99.07% Other assets and liabilities, net 0.93% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipts IO Interest Only Security  Interest Tranche of Stripped Mortgage Pool LIBOR London Interbank Offered Rate (D) Principal amount of security is adjusted for inflation. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds/securities have no stated maturity date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $17,525,947 or 10.67% of the Funds net assets as of 11-30-10. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At 11-30-10, the aggregate cost of investment securities for federal income tax purposes was $160,566,198. Net unrealized appreciation aggregated $2,229,585, of which $8,340,939 related to appreciated investment securities and $6,111,354 related to depreciated investment securities. See notes to financial statements Semiannual report | Investment Grade Bond Fund 21 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-10 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $160,345,382) $162,795,783 Cash 83,895 Cash held at broker for futurescontracts 9,060 Receivable for investmentssold 17,679 Receivable for fund sharessold 750,639 Dividends and interestreceivable 1,498,548 Receivable for futures variationmargin (Note 3) 673 Receivable due fromadviser 756 Other receivables and prepaidassets 67,288 Totalassets Liabilities Payable for investmentspurchased 180,639 Payable for fund sharesrepurchased 485,653 Distributionspayable 111,998 Payable toaffiliates Accounting and legal servicesfees 1,155 Transfer agentfees 27,093 Distribution and servicefees 27,729 Trusteesfees 13,521 Other liabilities and accruedexpenses 47,321 Totalliabilities Netassets Capital paid-in $162,874,432 Undistributed net investmentincome 99,908 Accumulated net realized loss on investments and futurescontracts (1,096,277) Net unrealized appreciation (depreciation) on investments and futurescontracts 2,451,149 Netassets Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($125,681,126 ÷ 12,192,419shares) $10.31 Class B ($8,382,926 ÷ 813,163shares) 1 $10.31 Class C ($25,847,020 ÷ 2,507,165shares) 1 $10.31 Class I ($4,418,140 ÷ 428,545shares) $10.31 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.80 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 22 Investment Grade Bond Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 11-30-10 (unaudited) This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $3,844,893 Dividends 16,324 Total investmentincome Expenses Investment management fees (Note5) 327,430 Distribution and service fees (Note5) 318,306 Accounting and legal services fees (Note5) 11,963 Transfer agent fees (Note5) 116,058 Trustees fees (Note5) 7,338 State registrationfees 26,048 Printing andpostage 17,386 Professionalfees 25,556 Custodianfees 12,580 Registration and filingfees 11,226 Other 4,878 Totalexpenses Less expense reductions (Note5) (1,315) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 3,790,429 Futures contracts (Note3) (37,045) Change in net unrealized appreciation (depreciation)of Investments 1,164,191 Futures contracts (Note3) 6,469 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Investment Grade Bond Fund 23 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Six month ended Year 11-30-10 ended (Unaudited) 5-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $2,983,763 $6,811,001 Net realizedgain 3,753,384 2,100,758 Change in net unrealized appreciation(depreciation) 1,170,660 12,463,526 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (2,513,048) (5,833,129) ClassB (133,987) (341,919) ClassC (392,646) (764,178) ClassI (133,528) (100,575) Totaldistributions From Fund share transactions (Note6) Totalincrease Netassets Beginning ofperiod 154,634,162 118,592,081 End ofperiod Undistributed net investmentincome 24 Investment Grade Bond Fund | Semiannual report See notes to financial statements Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 11-30-10 1 5-31-10 5-31-09 5-31-08 5-31-07 5-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.19 0.51 0.49 0.49 0.46 0.42 Net realized and unrealized gain (loss) oninvestments 0.32 1.07 (0.58) (0.13) 0.16 (0.51) Total from investmentoperations Lessdistributions From net investmentincome (0.21) (0.52) (0.49) (0.50) (0.47) (0.45) Net asset value, end ofperiod Total return (%) 3 4 4 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $126 $121 $99 $102 $108 $116 Ratios (as a percentage of average net assets): Expenses beforereductions 0.94 7 1.08 1.20 6 0.99 1.06 1.04 Expenses net of feewaivers 0.94 7 1.08 1.20 6 0.99 0.97 1.00 Expenses net of fee waivers andcredits 0.94 7 1.07 1.20 6 0.98 0.97 1.00 Net investmentincome 3.78 7 5.22 5.53 5.08 4.76 4.25 Portfolio turnover (%) 59 87 109 99 105 160 1 Semiannual period from 6-1-10 to 11-30-10.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 7 Annualized. See notes to financial statements Semiannual report | Investment Grade Bond Fund 25 CLASS B SHARES Periodended 11-30-10 1 5-31-10 5-31-09 5-31-08 5-31-07 5-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.16 0.44 0.42 0.42 0.39 0.34 Net realized and unrealized gain (loss) oninvestments 0.31 1.07 (0.58) (0.14) 0.16 (0.50) Total from investmentoperations Lessdistributions From net investmentincome (0.17) (0.45) (0.42) (0.42) (0.40) (0.38) Net asset value, end ofperiod Total return (%) 3 4 4 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $8 $8 $6 $7 $8 $13 Ratios (as a percentage of average net assets): Expenses beforereductions 1.69 7 1.83 1.95 6 1.74 1.81 1.79 Expenses net of feewaivers 1.69 7 1.83 1.95 6 1.74 1.72 1.75 Expenses net of fee waivers andcredits 1.69 7 1.82 1.95 6 1.73 1.72 1.75 Net investmentincome 3.03 7 4.52 4.79 4.33 4.01 3.47 Portfolio turnover (%) 59 87 109 99 105 160 1 Semiannual period from 6-1-10 to 11-30-10.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 7 Annualized. CLASS C SHARES Periodended 11-30-10 1 5-31-10 5-31-09 5-31-08 5-31-07 5-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.15 0.43 0.43 0.42 0.39 0.35 Net realized and unrealized gain (loss) oninvestments 0.32 1.08 (0.59) (0.14) 0.16 (0.51) Total from investmentoperations Lessdistributions From net investmentincome (0.17) (0.45) (0.42) (0.42) (0.40) (0.38) Net asset value, end ofperiod Total return (%) 3 4 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $26 $21 $12 $8 $6 $7 Ratios (as a percentage of average net assets): Expenses beforereductions 1.69 7 1.83 1.95 6 1.73 1.81 1.79 Expenses net of feewaivers 1.69 7 1.83 1.95 6 1.73 1.72 1.75 Expenses net of fee waivers andcredits 1.69 7 1.82 1.95 6 1.73 1.72 1.75 Net investmentincome 3.01 7 4.44 4.87 4.34 4.01 3.50 Portfolio turnover (%) 59 87 109 99 105 160 1 Semiannual period from 6-1-10 to 11-30-10.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 7 Annualized. 26 Investment Grade Bond Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 11-30-10 1 5-31-10 5-31-09 5-31-08 5-31-07 5-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.21 0.49 0.52 0.53 0.50 0.47 Net realized and unrealized gain (loss) oninvestments 0.32 1.13 (0.58) (0.14) 0.16 (0.51) Total from investmentoperations Lessdistributions From net investmentincome (0.23) (0.56) (0.52) (0.53) (0.51) (0.50) Net asset value, end ofperiod Total return (%) 3 Ratios and supplementaldata Net assets, end of period (inmillions) $4 $4 $2  4  4  4 Ratios (as a percentage of average net assets): Expenses beforereductions 0.58 6 0.68 1.12 5 0.63 0.62 0.62 Expenses net of feewaivers 0.57 6 0.68 1.12 5 0.63 0.62 0.62 Expenses net of fee waivers andcredits 0.57 6 0.68 1.12 5 0.63 0.62 0.62 Net investmentincome 4.13 6 5.03 6.09 5.45 5.10 4.85 Portfolio turnover (%) 59 87 109 99 105 160 1 Semiannual period from 6-1-10 to 11-30-10.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Notannualized. 4 Less than $500,000. 5 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 6 Annualized. See notes to financial statements Semiannual report | Investment Grade Bond Fund 27 Notes to financial statements (unaudited) Note 1  Organization John Hancock Investment Grade Bond Fund (the Fund) is a diversified series of John Hancock Bond Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income consistent with preservation of capital and maintenance of liquidity. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the NewYork Stock Exchange (NYSE), normally at 4:00 P
